TRIAL COURT OFFICIAL'S
         REQUEST           FOR EXTENSION OF TIME TO FILE RECORD
                FAX to: Cathy S. Lusk, Clerk, 12th Court of Appeals, Tyler, at (903)593-2193
                                                                                         FILED IN
                                                                                  12th COURT OF APPEALS
                                                                                       TYLER, TEXAS
Court of Appeals No. (If known): 12 - 14            - 00335           - CR
                                                                                   2/9/2015 9:56:49 AM
                                                                                       CATHY S. LUSK
Trial Court Style: The State of Texas vs. Donnie Dale Carr                                 Clerk

Trial Court & County: 7th District Court, Smith County                     Trial Court No.:    007-0863-14

Date Trial Clerk's Record Originally Due:       N/A

Date Court Reporter's/Recorder's Record Originally Due:         12-08-14

Anticipated Number of Pages of Record:        500+

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due date for
the following reason/s: (Check all that apply - attach additional pages if necessary.)


o       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either pay
the required fee or to make arrangements to pay the fee for preparing the record.
o X     my duties listed below preclude working on this record: Reporter has been working on & completed the
records in STX v Lee Vincent, 007-1297-14; STX v Jason Reese, 007-1254-14 & STX v Robert Mitchell Dean, Jr.,
007-1251-14.
o     Other. (Explain.):


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by 3-06-15              , and I
hereby request an additional         25        days within which to prepare it. TEX . R. APP. P. 37.3.


In compliance with TEX . R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for all
parties to the trial Court's judgment or order being appealed. I further certify by my signature below that the
information contained in this notice is true and within my personal knowledge.

  2-09-15
Date                                                      Signature     /s/Jennifer Lowrance
  (903)590-1647
Office Phone Number                               Printed Name        Jennifer Lowrance

 jlowrance@smith-county.com
___________________________________
E-mail Address (if available)                             Official Title Official Court Reporter
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
T EXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):




Name:      Mr. Austin Reeve Jackson                          Name:      Mr. Michael West

Address: 112 East Line Street, Suite 310                     Address:     100 North Broadway, Fourth Floor

  Tyler, Texas 75702                                           Tyler, Texas 75702

Phone no.: (903)595-6070                                     Phone no.: (903)590-1724

Attorney for: Mr. Carr                                       Attorney for:    The State of Texas




Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):

Name:                                                        Name:

Address:                                                     Address:




Phone no.:                                                   Phone no.:

Attorney for:                                                Attorney for:



Additional                               information,                                   if                     any: